Judgment, Supreme Court, Bronx County (John A. Barone, J.), rendered September 23, 2003, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.